VOLLACK, Justice,
concurring in part and dissenting in part:
I concur with Part IV, which holds that Electric Power Research Institute [hereinafter EPRI] was not denied due process. However, I respectfully dissent from Parts II and III, in which the plurality holds that the district court did not abuse its discretion when it ruled, under C.R.C.P. 106(a)(4) review, that EPRI is a non-profit corporation eligible for tax-exempt status under the Denver Revised Municipal Code.
I.
The plurality correctly recognizes that C.R.C.P. 106(a)(4) permits a district court’s reversal of an administrative agency’s ruling if the administrative body exceeded its jurisdiction or abused its discretion. C.R.C.P. 106(a)(4), 7A C.R.S. (1986 Supp.). However, the plurality fails to acknowledge this court’s prior construction of C.R. C.P. 106(a)(4). We have held that:
[J]udicial review pursuant to C.R.C.P. 106(a)(4) permits a district court to reverse a decision of an inferior tribunal only if there is “no competent evidence" to support the decision. “No competent evidence” means that the ultimate decision of the administrative body is so devoid of evidentiary support that it can only be explained as an arbitrary and capricious exercise of authority. Under either the “substantial evidence”[1] or “no competent evidence” standard, the appropriate consideration for an appellate court is whether there is sufficient evidentiary support in the record for the decision of the administrative tribunal, and not whether there is an adequate source of evidence to support the decision of the district court.
Ross v. Fire and Police Pension Ass’n, 713 P.2d 1304, 1308-09 (Colo.1986) (footnote omitted) (citations omitted) (emphasis add*832ed) [hereinafter Ross ]. By relying on its own analysis of the facts in concluding that EPRI qualifies as a tax-exempt, non-profit, charitable corporation, I believe the plurality fails to apply the law as set forth in Ross.
The issue is whether the district court, acting as an appellate review body, ruled correctly under C.R.C.P. 106(a)(4) when it reversed the hearing officer’s decision. The test is whether the hearing officer abused his discretion or exceeded his jurisdiction. The standard is whether there was any competent evidence in the record to support the hearing officer’s decision. Ross, 713 P.2d at 1309. Our role in reviewing the district court’s reversal is to determine whether there was competent evidence in the record to support the hearing officer’s decision. Because the record does reveal competent evidence on which the hearing officer relied, I believe the plurality is incorrect in affirming the district court’s reversal.
The standard of review set out above is the long-recognized rule. Harvey v. Jefferson County School Dist., 710 P.2d 1103, 1109 (Colo.1985) (where a hearing officer’s resolution of factual disputes is supported by the record, this court “cannot disturb those findings”); Rosenberg v. Board of Educ., 710 P.2d 1095, 1098-99 (Colo.1985) (the decision of a hearing officer “will not be reversed as an abuse of discretion unless, given the totality of the factual circumstances at the time of the decision, the hearing officer’s decision exceeded the bounds of reason”); Denver Center for the Performing Arts v. Briggs, 696 P.2d 299, 305 (Colo.1985) (“C.R.C.P. 106(a)(4) allows only a limited review of whether an inferior tribunal exceeded its jurisdiction or abused its discretion”); State Bd. of Medical Examiners v. Spears, 79 Colo. 588, 596, 247 P. 563, 566, appeal dismissed, 275 U.S. 508, 48 S.Ct. 158, 72 L.Ed. 398 (1927) (“[njeither the district court nor this court may enter upon an investigation of the merits, or inquire if the board made a mistake in its findings of fact, or erred in its conclusions upon the facts”); Jimerson v. Prendergast, 697 P.2d 804, 806 (Colo.App.1985) (“[i]n review of a quasi-judicial action under C.R.C.P. 106(a)(4), a decision will be upheld if the ultimate findings are supported by any competent evidence”).
The plurality characterizes the hearing officer's decision as to EPRI’s charitable corporation status as “one of ultimate fact, involving a conclusion of law or a mixed question of law and fact.” Maj. op. at 826. However, the district court expressly based its reversal on its finding of abuse of discretion by the hearing officer. “In considering whether there has been an abuse of discretion, courts may consider whether the hearing officer misconstrued the law.” Rosenberg, 710 P.2d at 1099. The administrative agency’s determination of ultimate fact may be set aside on review if it has no reasonable basis, but it “will be sustained if it has a reasonable basis in law.” Lee v. State Bd. of Dental Examiners, 654 P.2d 839, 844 (Colo.1982) (emphasis added).
Based on this analysis, the plurality holds that EPRI is a charitable corporation, necessarily implying that the hearing produced no competent evidence on which the hearing officer’s holding was based, and that there was no “reasonable basis in law” for holding that EPRI was not a charitable corporation for these purposes. Id. I believe this conclusion is contrary to the record. “[T]he weighing of the evidence and the determinations of fact are not matters for consideration by the reviewing court, but are functions of [the administrative body] acting in its quasi-judicial capacity.” Corper v. City & County, 191 Colo. 252, 256, 552 P.2d 13, 15 (1976). If procedural requirements have been met and there is “competent evidence of a factual basis for the [administrative] decision,” then the reviewing court must affirm. Id.
II.
Keeping in mind our role and the district court’s function under C.R.C.P. 106(a)(4), the record shows why the district court erroneously reversed the hearing officer’s ruling. At the administrative hearing, counsel for both sides were present, and EPRI provided the only witness. EPRI’s witness was its general counsel and corporate secretary. Twenty-two exhibits were *833entered, of which twenty were provided by EPRI. After the administrative review hearing, the hearing officer issued a written order which set forth his findings, conclusions, and final determination that EPRI did not qualify for tax-exempt status as a charitable corporation. He found that EPRI was created to organize the efforts of the utility industry members in the area of research and development. The utility members pay membership fees, and in return, they are provided with results of EPRI’s applied scientific research. When a utility member does its own research, it is entitled to a deduction of up to 20% of its membership fees to EPRI. In short, utility ratepayers pay the utility members, and the utility members pay EPRI for EPRI’s services. The dispositive issue at the administrative hearing was whether EPRI was a “charitable organization.” Noting that each case must be resolved on the basis of its own facts, the hearing officer compared the facts before him to the facts presented in the ease of American Water Works Ass’n v. Board of Assessment Appeals, 38 Colo.App. 341, 563 P.2d 359 (1977) [hereinafter AWWA ], and determined that EPRI was not a charitable corporation.
The hearing officer did not merely hold that “EPRI is not a charity because it does not provide any services to nonmembers without charge,” as the plurality suggests in footnote 5, Maj. op. at 825. The facts he relied upon included the non-diverse membership of EPRI, the primary purpose of EPRI (to assist its membership in research and development), and the fact that it did not meet any definition of a charity, under the definition adopted by this court in United Presbyterian Ass’n v. Board of County Comm’rs, 167 Colo. 485, 448 P.2d 967 (1968). He found that EPRI does not bestow any gift because it charges customers for reports, licenses, and other products and services. He also found that EPRI is not organized for the benefit of an indefinite number of persons. Rather, EPRI is an investment for members of the electric utility industry and provides a direct service to them. He found any benefit to non-members, such as the general public, to be merely incidental. Finally, he found that any lessening of the burdens of government was also merely incidental. Accordingly, he denied the claim for tax-exempt status.
III.
On appeal to the district court pursuant to C.R.C.P. 106(a)(4), the district court reversed, stating that the hearing officer’s findings were “in contrast to the overwhelming preponderance of the evidence.” He also held that the hearing officer’s ruling was a misinterpretation of AWWA. The district court specifically found that the hearing officer had abused his discretion.
At a minimum, the facts in the record show competent evidence to support the hearing officer’s decision. The test on C.R. C.P. 106(a)(4) review is not a preponderance of the evidence, as applied by the district court, but whether there is any competent evidence to support the hearing officer’s ruling. The record also makes it clear that the hearing officer did not misapply AWWA, especially in light of the fact that both parties cited AWWA as dispositive of the result sought by each side. The fact that both parties relied on AWWA underscores the purpose and rationale behind C.R.C.P. 106(a)(4). Determination of a corporation’s charitable status is a factual question, and application of the law to a particular set of facts is the duty of the hearing officer. The district court is not permitted to conduct a de novo review. Hessling v. City of Broomfield, 193 Colo. 124, 126, 563 P.2d 12, 13 (1977). If there is competent evidence in the record, it “cannot be said there was a clear abuse of discretion.” Ford Leasing Dev. Co. v. Board of County Comm’rs, 186 Colo. 418, 425, 528 P.2d 237, 241 (1974).
Because the record shows competent evidence relied on by the hearing officer to support his decision, the district court erred. The district court’s role under C.R. C.P. 106(a)(4) was to decide whether there was any competent evidence to support the hearing officer’s findings. The district court’s role was not to reevaluate the evidence and function as a second trier of *834fact. Because there was competent evidence in the record to support the hearing officer’s findings and decision, I would reverse the district court's order as being outside its jurisdiction under C.R.C.P. 106(a)(4). Accordingly, I respectfully dissent from the majority’s holding in Part II and Part III.
I am authorized to state that QUINN, C.J., and LOHR, J., join in this concurrence and dissent.

. The "substantial evidence” standard is the standard that applies when a court reverses a state agency’s decision under section 24-4-106(7), 10 C.R.S. (1982), of the Administrative Procedures Act. The standard states that "a reviewing court can reverse a state agency’s decision if ‘the agency action is ... unsupported by substantial evidence when the record is considered as a whole.’ ” Ross, 713 P.2d 1304, 1308. This is not the standard of review under C.R.C.P. 106(a)(4).